Citation Nr: 1641148	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  11-33 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a neck disorder.  


REPRESENTATION

Appellant represented by:	Heath A. Hixson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to November 1981.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In December 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In July 2014, the Board remanded the claims for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

In its July 2014 remand, the Board noted that additional VA medical records dated from April 2013 to February 2014 had been associated with the claims file but had not been reviewed by the AOJ.  On remand, the AOJ was requested to review this evidence (which is relevant to the issues on appeal) and issue a supplemental statement of the case (SSOC).  A March 2016 SSOC does not indicate a review of this evidence.  Therefore, the AOJ should issue an SSOC that reviews and adjudicates this evidence.  See 38 C.F.R. § 20.1304 (2015).

Moreover, in a July 2015 report of contact, the Veteran reported that he would be undergoing back surgery at the Salem VA Medical Center (VAMC) and that these records should be obtained once the surgery had been completed.  There is no indication in the claims file that any additional VA treatment records had been associated with the claims file.  Therefore, a remand is warranted in order to obtain and associate with the claims file all VA treatment records dating from February 2014 to the present.  

Lastly, during the course of the appeal, the Veteran has claimed that his PTSD is not only due to in-service stressors, but also to a sexual assault that occurred during active duty.  Where a PTSD claim is based on an in-service personal assault, evidence from sources other than service records may serve to corroborate the account of the stressor incident.  In such cases, VA is expressly required by regulation to advise a claimant that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and thereafter allow him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  See 38 C.F.R. 
§ 3.304 (f)(5) (2015).  A review of the record indicates that the Veteran has not yet been provided with the required notification for personal assault.  This must be accomplished on remand, given the nature of his contentions.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain and associate with the claims file all outstanding treatment records dated from February 2014 to the present from the VAMC in Salem, Virginia.   

2.  The AOJ should send the Veteran a letter to accomplish the following:

Provide notice in connection with his claim for service connection for PTSD based on in-service personal assault. The letter should (1) inform him of the information and evidence that is necessary to substantiate the PTSD claim based on personal assault; (2) inform him about the information and evidence that VA will seek to provide; and (3) inform him about the information and evidence that he is expected to provide.

Specifically, this letter should be compliant with 38 C.F.R. § 3.304 (f), advising the Veteran of specific examples of alternative forms of evidence to corroborate his account of an in-service assault and that behavioral changes may constitute credible supporting evidence of the stressor. 

The Veteran should thereafter be provided the opportunity to furnish this type of evidence and/or to advise VA of potential sources of such evidence. 

3.  Thereafter, the AOJ should readjudicate the Veteran's claims, to include a review of all VA treatment records dated form April 2013 to the present.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided with a supplemental statement of the case and allowed an appropriate period of time for response. The case should then be returned to the Board for further consideration, if otherwise in order.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




